Citation Nr: 0622194	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-24 073	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a chest 
injury.

2.  Entitlement to service connection for a right ear drum 
disorder, including as secondary to service-connected hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel
INTRODUCTION

The veteran had honorable active service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

A hearing before the undersigned sitting at the RO was held 
in February 2006.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  An August 1983 rating decision denied service connection 
for residuals of a chest injury.  That decision was not 
appealed within a year of the veteran being notified of the 
disallowance.

2.  A medical report added to the record subsequent to the 
August 1983 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of a chest injury.

3.  The preponderance of the competent evidence of record is 
against a finding that a right ear drum disorder is related 
to service or causally related to the service-connected 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 1983 rating decision, which, in pertinent 
part, denied service connection for residuals of a chest 
injury is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.302(a); 38 C.F.R. § 3.160(d) (1984).

2.  New and material evidence was submitted to reopen the 
claim of entitlement to service connection for residuals of a 
chest injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2005).

3.  A right ear drum disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of service-connected bilateral hearing loss.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the agency of original 
jurisdiction (AOJ), the RO, to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated July 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's July 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain private medical records and other relevant 
evidence on his behalf, and essentially made the veteran 
aware that he should submit any evidence he had that 
pertained to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical reports, which will be addressed as pertinent.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been prejudiced by the timing or 
content of the notice.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  In light of the Board's denial of the 
veteran's service-connection claim, no initial disability 
rating or effective date will be assigned, and in light of 
the ultimate denial of the service connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).
New & Material Evidence

An August 1983 rating action denied service connection for 
residuals of a chest injury.  The veteran did not file a 
notice of disagreement within a year of the decision and it 
became final.  38 C.F.R. § 3.160(d) (1984).  The veteran's 
May 2002 application for benefits includes a claim for 
service connection for residuals of a chest injury.  
Additional evidence was submitted, including private medical 
records dated March 2002 to June 2003.  However, in its 
November 2002 rating decision, the RO concluded that no new 
and material evidence had been submitted.  This finding was 
continued in the April 2004 statement of the case and the 
July 2005 supplemental statement of the case.

New and material evidence means evidence not previously 
submitted to agency decision makers, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  The evidence that is considered to 
determine whether new and material evidence has been 
submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis, i.e more 
than a year following a decision of the RO.  38 U.S.C.A. § 
5108; 38 C.F.R. § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

In a letter dated April 2003, K.T., M.D. opined that the 
veteran's current symptoms of chest pain are related to 
injuries he sustained in Vietnam in 1969.  The letter is 
obviously new.  As the veteran's claim was previously denied 
because there was no evidence of record linking his chest 
pain to service, and as the letter suggests a potential link 
to service, it is material.  It raises a reasonable 
possibility of substantiating the claim.  On the basis of the 
April 2003 letter, the Board finds it proper to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a chest injury. 

Accordingly, the veteran's claim of service connection for 
residuals of a chest injury is reopened, and the appeal is 
granted, to that extent only.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.156(a).  

Service Connection for Right Ear Drum Disorder

The veteran's May 2002 application for benefits includes a 
claim for service connection for a right ear drum disorder.  
During the February 2006 Travel Board hearing, the veteran 
stated that he believes that a right ear drum disorder 
developed in service from exposure to noise while working as 
a mechanic on armored vehicles, and riding in a helicopter.  

Service medical records are negative for complaints or 
treatments related to the veteran's right ear drum in service 
or at separation.  Indeed, a January 1970 separation 
examination report shows that the veteran's ears were normal.  
Although audiometric readings indicate hearing loss, there is 
no indication at separation of damage to the veteran's right 
ear drum.

The first indications of a damaged or diseased right ear drum 
appear in private medical records dated 30 years after the 
veteran's separation from service.  
A letter from C.Q., M.D. to Dr. K.T. dated March 12, 2003 
states that the right tympanic membrane shows retraction with 
foreshortened malleus, with no obvious perforations but 
definitely some distorted appearance to the drum.  Dr. C.Q. 
diagnosed possible eustachian tube dysfunction of the right 
ear.  However, the March 12 letter does not causally relate a 
eustachian tube dysfunction to any injury or disease of the 
veteran's right ear drum.  After Dr. C.Q. reviewed hearing 
evaluation results dated March 28, 2003, he noted the same 
day that the results appear to show Type-A tympanograms.  
Type-A suggests normal functioning eustachian tubes and 
normal middle ear pressure with intact tympanic membrane.  

A letter to VA from Dr. C.Q. dated March 28, 2003 states that 
the veteran's ear drums show evidence of previous trauma, 
which has healed and on testing are shown to be intact with 
no perforations.  The March 28, 2003 progress note states 
that the veteran has chronic ear disease with probable 
ruptures and repairs in the past showing multiple areas of 
monomer healing.  

Although the medical evidence reflects possible trauma to the 
veteran's right ear drum, to date, no competent medical 
evidence has been submitted that relates a current disorder 
with service.  Accordingly, the preponderance of the evidence 
weighs against the veteran's claim for service connection for 
a right ear drum disorder.  

The veteran's representative contends in its August 2005 
statement that a right ear drum disorder is secondary to his 
hearing loss, a disability for which the veteran was granted 
service connection in July 2005.  Service connection may be 
granted where a disability is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  

The March 28, 2003 hearing evaluation results and associated 
progress note and Dr. C.Q.'s letter to VA show that the 
veteran has sensorineural hearing loss.  However, there is no 
medical evidence of record indicating that the veteran's 
hearing loss caused any tympanic membrane damage.  Indeed, as 
discussed above, the veteran's tympanic membranes are intact.

Dr. C.Q. noted in his March 28, 2003 letter that, while 
previous trauma to the veteran's right ear drum "is not 
definitively secondary to noise exposure in the past, it 
certainly is possible that it could be showing some more 
prominent high frequency component."  Assuming, without 
conceding, that the doctor's notation suggests that it is 
possible that a right ear drum disorder may be proximately 
due to the veteran's service-connected hearing loss, the 
doctor's remarks are merely speculative.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).  Therefore, 
the Board does not find the doctor's remarks persuasive.

There is no competent medical evidence of record showing that 
a right ear drum disorder is proximately related to the 
veteran's service-connected hearing loss.  Accordingly, 
secondary service connection must be denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection right ear drum 
disability because there is no evidence of pertinent 
disability in service or for several years following service 
and no suggestion that it is related to the service-connected 
bilateral hearing loss.  Thus, while there is clinical 
evidence suggesting present right ear drum disability, there 
is no true indication that pertinent disability is associated 
with service or service-connected disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating right ear drum disability to service or 
a service-connected disability would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

Because the preponderance of evidence of record weighs 
against the veteran's claims, the doctrine of reasonable 
doubt is not applicable in this case.  See 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2005).




ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for residuals of a chest injury, the appeal is granted. 

Service connection for a right ear drum disorder, including 
on a secondary basis, is denied.


REMAND

Service medical records reflect that the veteran was treated 
for injuries to his chest caused by a sandbag collapse in 
August 1969.  There was no additional treatment for chest 
disability in service and the separation examination revealed 
normal findings.  A June 1983 report by Dr. P. Petty 
indicates a diagnosis of costochondritis that seemed to be a 
residual of his service injury.  Dr. K. Tan in an April 2003 
report noted that the veteran had pain and tenderness in the 
chest that are related to his inservice injuries.  A VA 
examination has not been accomplished.  
Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any 
disability to the chest manifested by 
pain.  The claims folder should be made 
available to the examiner for review.  Any 
indicated diagnostic testing should be 
accomplished.  The examiner is asked to 
offer an assessment as to whether there is 
a 50 percent probability or greater that 
any current chronic disability manifested 
by chest pain is related to service.  The 
examiner should review the entire claims 
folder and reconcile any findings with the 
service medical records and the June 1983 
report by Dr. Petty and April 2003 report 
by Dr. Tan.  A rationale for any 
conclusions reached should be included.  

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service-connected for chronic residuals of 
a chest injury.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


